IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 17, 2009

                                     No. 09-60203                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



OSAGIE IGHODARO,

                                           Petitioner,
v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                           Respondent.




                            Petition for Review of an Order
                         of the Board of Immigration Appeals
                                 BIA No. A088 788 351


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Osagie Ighodaro seeks review of an order of the Board of Immigration
Appeals (BIA) denying his application for asylum, withholding of removal, and
protection under the Convention Against Torture (CAT). We deny the petition.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                        No. 09-60203

                                               I
      Ighodaro is a citizen of Nigeria. He arrived in the United States in 2007
without possessing any valid entry documents. The Department of Homeland
Security (DHS) conducted a credible-fear interview, in which Ighodaro claimed
that he was fleeing death threats from a “secret occultic society” called the Okija
Shrine group. The DHS concluded that Ighodaro had established a credible fear
of persecution. The DHS then issued a Notice to Appear (NTA), asserting that
Ighodaro was removable under Immigration and Nationality Act (INA) section
212(a)(7)(A)(i)(I). Ighodaro conceded removability and submitted an application
for asylum, withholding of removal, and protection under the CAT. In his
application, Ighodaro claimed that he had gone to Anambra, Nigeria to organize
a Christian “crusade.” A group of people identifying themselves as members of
the Okija Shrine group attacked and beat him. He was later beaten again by
Okija Shrine members and his cousin was killed. Ighodaro claimed that the
group continued to threaten him when he moved to other cities in Nigeria. He
left the country and, after stays in Guatemala and Mexico, came to the United
States. After a trial, the Immigration Judge (IJ) denied Ighodaro’s claims for
relief from removal. Ighodaro appealed the IJ’s decision to the BIA, which
affirmed the IJ’s judgment. This appeal followed.


                                              II
      We review the BIA’s factual findings to determine if they are supported by
substantial evidence.1 “Under the substantial evidence standard, reversal is
improper unless we decide not only that the evidence supports a contrary




      1
          Rojas v. INS, 937 F.2d 186, 189 (5th Cir. 1991).

                                               2
                                           No. 09-60203

conclusion, but also that the evidence compels it.” 2 We review the BIA’s legal
conclusions de novo.3


                                               III
      On appeal, Ighodaro asserts that the BIA erred in denying his applications
for asylum, withholding of removal, and protection under the CAT. Under INA
section 208(b)(1), the Attorney General has discretion to grant asylum to a
“refugee.” 4 A refugee is defined as an alien who is unable or unwilling to return
to his country “because of persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular social group,
or political opinion.” 5 Past persecution is “harm inflicted on the alien on account
of a statutorily enumerated ground by the government or forces that a
government is unable or unwilling to control.” 6                A well-founded fear of
persecution, the other ground for relief, “results when a reasonable person in the
same circumstances would fear persecution if deported.” 7 An applicant does not
have a well-founded fear of persecution if he could avoid persecution by
relocating to another part of his country.8 The petitioner bears the burden of
proving that internal relocation was unreasonable, unless he demonstrates that




      2
        Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (internal quotation marks
omitted).
      3
          Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007).
      4
          8 U.S.C. § 1158(b)(1).
      5
          8 U.S.C. § 1101(a)(42)(A).
      6
          Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006).
      7
          Id.
      8
          8 C.F.R. § 208.13(b)(1)(i)(B).

                                                3
                                         No. 09-60203

the national government is the persecutor.9 We have defined persecution as
“[t]he infliction or suffering of harm, under government sanction, upon persons
who differ in a way regarded as offensive (e.g., race, religion, political opinion,
etc.), in a manner condemned by civilized governments.”10
       The BIA found that Ighodaro failed to demonstrate that the government
of Nigeria was unwilling or unable to protect him from harm. This finding is
supported by substantial evidence. As the BIA noted, the record shows that the
Nigerian police responded quickly and thoroughly to the previous attacks of
Okija Shrine members. Ighodaro’s contention that the Okija Shrine group
“control[s] and run[s] the government” is not supported by the evidence.
       The BIA also found that Ighodaro failed to show that internal relocation
alternatives were unreasonable. Substantial evidence supports this conclusion.
The record demonstrates that there are large regions of Nigeria that are
predominately Christian and that people subject to violence in one area often
relocate to communities where their ethnic group is in the majority. While
Ighodaro claims the Okija Shrine group operates throughout the country and
that “it is not possible to avoid them,” the record tends to establish that the
group is confined to portions of only two states.                 Thus, Ighodaro has not
established that internal relocation alternatives were unreasonable.
       Because Ighodaro has not satisfied the asylum standard, he cannot meet
the more stringent standard for withholding of removal.11




       9
           Id. § 208.13(b)(1)(ii).
       10
            Chen v. Gonzales, 470 F.3d 1131, 1135 (5th Cir. 2006) (internal quotation marks
omitted).
       11
            See Eduard v. Ashcroft, 379 F.3d 182, 186 n.2 (5th Cir. 2004).

                                                4
                                          No. 09-60203

      To establish eligibility for relief under the CAT, an applicant must
demonstrate that “it is more likely than not that he or she would be tortured if
removed to the proposed country of removal.” 12 Torture is defined as
                any act by which severe pain or suffering, whether
                physical or mental, is intentionally inflicted on a person
                for such purposes as obtaining from him or her or a
                third person information or a confession, punishing him
                or her for an act he or she or a third person has
                committed or is suspected of having committed, or
                intimidating or coercing him or her or a third person, or
                for any reason based on discrimination of any kind,
                when such pain or suffering is inflicted by or at the
                instigation of or with the consent or acquiescence of a
                public official or other person acting in an official
                capacity.13
      The BIA found that Ighodaro failed to demonstrate that he would more
likely than not be tortured in Nigeria by, at the instigation of, or with the
consent or acquiescence of Nigerian government officials acting in an official
capacity. This conclusion is supported by substantial evidence. As mentioned
above, the Nigerian police immediately responded to and investigated the
previous incidents of violence. Furthermore, the record establishes that the
government actively prosecuted the Okija Shrine group for crimes it committed.
Therefore, the BIA did not err when it denied Ighodaro’s claim under the CAT.
                                      *        *         *
      Therefore, for the reasons discussed above, we DENY Ighodaro’s petition
for review; we also DENY his motion for appointment of counsel.




      12
           8 C.F.R. § 208.16(c)(2).
      13
           8 C.F.R. § 208.18(a)(1).

                                               5